DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claims 8 and 10, the claims generally assert the power converter, further comprises a heat sink or heat pipe, but does not properly denote if the heat sink/heat pipe are separate structure(s) with respect to that which is already asserted i.e. heat receiving plate OR if i.e. the heat receiving plate is further limited as a heat sink or heat pipe.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Tetz 2017/0317256).
Regarding Claim 1; Tetz discloses a power converter (as depicted by 300-Fig. 4A; and further set forth by para.’s 0004, 0020-0021 and 0032—whereas in operation respective LED’s 104a, 104b receive power and produces emission and converter material 110a and 110b respectively corresponding thereto produces a second emission while converting remaining input energy to heat) comprising: a plurality of semiconductor devices that constitute a power conversion unit (whereas 300—as set forth by para. 0004); a heat receiving plate that has a first surface supporting the semiconductor devices (whereas 102 comprises a heat sink—as set forth by para. 0013; and wherein 117 supports the devices by equalizing temperature gradients in another direction and improving temperature homogeneity—as set forth by para. 0031); and a first partition member that is fixed to the heat receiving plate and partitions the semiconductor devices (as set forth by para. 0036--whereas aperture 115 holds 117 in direct contact with 102 in an between atleast two of the semiconductor devices—as depicted by Fig. 4A).  Note: alternative rejection for claim 1.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 5-6, 9 and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Kataoka 2014/0204550).
Regarding Claim 1; Kataoka discloses a semiconductor devices (semiconductor components 2 and 3—as set forth by para. 0025); a heat receiving plate that has a first surface supporting the semiconductor devices (wherein the semiconductors are supported on a surface of substrate-100-Fig. 2D—para. 0028, which characterizes a heat receiving plate--where para. 0025 discloses the substrate is ceramic); and a first partition member that is fixed to the heat receiving plate and partitions the semiconductor devices (whereas a shield-5 comprises a partition disposed in a groove-9 within the plate and located between atleast two of the respective devices).  Except, Kataoka does not explicitly disclose the semiconductor devices constitute a power conversion unit of a power converter.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the semiconductor devices as a power conversion unit of a power converter since it was known in the art that an integrated circuit and surface mount capacitor, as suggested by para.’s 0005 and 0026 may be configured for high voltage power conversion to employ a partition for shielding so as to reduce noise, damage and enhance power conversion reliability.  Going further, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 2; Kataoka discloses the power converter according to claim 1, wherein the heat receiving plate has a first groove formed thereon (as already set forth), and the first partition member is fitted into the first groove and is thereby fixed to the heat receiving plate (as already set forth).  

Regarding Claim 5; Kataoka discloses the power converter according to claim 1, further comprising a pair of second partition members that are fixed to the heat receiving plate and are provided to sandwich an entirety of the semiconductor devices therebetween (as depicted by 2D—whereas atleast two second partitions extend from 5 so as to indirectly sandwich the semiconductors through resin-4 disposed therebetween).  

Regarding Claim 6; Kataoka discloses the power converter according to claim 5, further comprising a first electrical device that is fixed to an outside of the pair of the second partition members on the first surface of the heat receiving plate (via metal conductive shield component-7—para. 0053, as otherwise depicted by Fig. 4).  

Regarding Claim 9; Kataoka discloses the power converter according to claim 1, further comprising a protrusion that protrudes from the heat receiving plate (via 6).  

Regarding Claim 11; Tetz discloses the power converter according to claim 1, except explicitly disclosing the power converter is for a railroad vehicle.  However, enhanced power conversion configured for a railroad vehicle will allow for critical operations with reliable conversion unit at reduced repair cost, and thus it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claims 8 and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Tetz 2017/0317256) as applied to claim 1 above, in view of (Falcicoff 2009/0273918).
Regarding Claims 8 and 10; Tetz discloses the power converter according to claim 1, further comprising a heat sink (whereas 102 comprises a heat sink as already disclosed), except explicitly disclosing the heat sink and/or heat pipe—claim 10 that cools down the heat receiving plate by cooling fluid.  However, Falicoff discloses a heat sink and/or heat pipe—claim 10 that cools down the heat receiving plate by cooling fluid (power conversion disclosed at para. 0052; and further discloses a heat pipe which constitutes fluid there-through and is thermally connected to a base at para. 0044), and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the heat sink including a heat pipe is a substrate/base plate of a power conversion device since it was known in the art that cooling efficiency may be passively enhanced by increasing temperature equalization along the substrate. 


Allowable Subject Matter
8.	Claims 3-4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 3; the power converter according to claim 1, further comprising a cover that is provided such that the cover and the heat receiving plate hold the first partition member therebetween, wherein the cover has a second groove formed thereon, and the first partition member is fitted into the second groove and is thereby fixed to the cover.  
Regarding Claim 7; the power converter according to claim 1, further comprising a second electrical device that is fixed to a second surface of the heat receiving plate on an opposite side of the first surface.  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835